On Motion for Rehearing
MORRISON, Presiding Judge.
Appellant complains because we did not discuss his contention that fundamental error was reflected by paragraph 4 of the court’s charge. It has long been the rule that the court’s charge will be considered as a whole. Paragraph 6 of the charge fully covers the question of the presumption in a favorable manner from the appellant’s standpoint.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.